Case 2:17-cv-08937-DMG-FFM Document 123 Filed 02/20/20 Page 1 of 2 Page ID #:1744



   1   Eric A. Buresh (pro hac vice)               Joseph R. Taylor (SBN 129933)
   2   eric.buresh@eriseip.com                     jtaylor@fkks.com
       Adam P. Seitz (pro hac vice)                Jeremy S. Goldman (SBN 306943)
   3   adam.seitz@eriseip.com                      jgoldman@fkks.com
       Clifford T. Brazen (pro hac vice)           Matthew Samet (SBN 311865)
   4   cliff.brazen@eriseip.com                    msamet@fkks.com
   5   Chris R. Schmidt                            FRANKFURT KURNIT KLEIN & SELZ,
       chris.schmidt@eriseip.com                   P.C.
   6   Erise IP, P.A.                              2029 Century Park East, Suite 1060
       7015 College Blvd.                          Los Angeles, California 90067
   7
       Suite 700                                   Telephone: (310) 579-9600
   8   Overland Park, KS 66211                     Facsimile: (347) 438-2156
       Phone: (913) 777-5600
   9   Facsimile: (913) 777-5601                   Attorneys for Defendants Cloud Imperium
  10                                               Games Corp. and Roberts Space Industries
       Ben M. Davidson (Cal. Bar. No. 181464)      Corp.
  11   ben@dlgla.com
       Davidson Law Group, a Law Corporation
  12
       4500 Park Granada Boulevard, Suite 202
  13   Calabasas, CA 91302
       Telephone: (818) 918-4622
  14   Facsimile: (310) 473-2941
  15
       Attorneys for Plaintiff Crytek GmbH
  16
                         IN THE UNITED STATES DISTRICT COURT
  17
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
  18
                                           WESTERN DIVISION
  19
       CRYTEK GMBH,                   )            Case No. 2:17-cv-08937-DMG-FFM
  20                                  )
                          Plaintiff,  )            NOTICE OF SETTLEMENT
  21                                  )
                v.                    )            PURSUANT TO C.D. CAL. L.R. 40-2
  22                                  )
       CLOUD IMPERIUM GAMES CORP. )                [Filed concurrently with Proposed
  23   and ROBERTS SPACE INDUSTRIES )              Order]
       CORP.,                         )
  24                                  )
                          Defendants. )            Judge: Hon. Dolly M. Gee
  25                                  )
                                      )
  26
  27
  28


            NOTICE OF SETTLEMENT PURSUANT TO C.D. CAL. L.R. 40-2
Case 2:17-cv-08937-DMG-FFM Document 123 Filed 02/20/20 Page 2 of 2 Page ID #:1745



   1        Pursuant to C.D. Cal. L.R. 40-2, Plaintiff CRYTEK GMBH and Defendants
   2 CLOUD IMPERIUM GAMES CORP. and ROBERTS SPACE INDUSTRIES
   3 CORP., by and through their counsel of record, hereby notify the Court that they
   4 have reached an agreement in principle of terms to settle this action in its entirety and
   5 are working to document the terms of their agreement. Following execution of the
   6 agreement, the parties will promptly file a joint stipulation of dismissal. The parties
   7 respectfully request that the Court allow the parties thirty (30) days to document and
   8 execute their agreement and to file the joint stipulation of dismissal.
   9
  10                                         Respectfully,
  11
       DATED: February 20, 2020              ERISE IP, P.A.
  12
  13                                          /s/ Clifford T. Brazen
                                                Clifford T. Brazen
  14                                            Phone: (913) 777-5600
  15                                            cliff.brazen@eriseip.com
                                                Attorneys for Plaintiff CRYTEK GMBH
  16
  17
       DATED: February 20, 2020              FRANKFURT KURNIT KLEIN & SELZ P.C.
  18
  19                                          /s/ Jeremy S. Goldman
                                                Jeremy S. Goldman
  20                                            Phone: (310) 579-9611
  21                                            jgoldman@fkks.com
                                                Attorneys for Defendants CLOUD
  22                                            IMPERIUM GAMES CORP. and
  23                                            ROBERTS SPACE INDUSTRIES CORP

  24
  25
  26
  27
  28
                                   1
            NOTICE OF SETTLEMENT PURSUANT TO C.D. CAL. L.R. 40-2
